         Case 2:20-cv-04477-GAM Document 31 Filed 02/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FUEL RECHARGE YOURSELF, INC.   :
                               :
    v.                         :                        CIVIL ACTION NO. 20-4477
                               :
AMCO INSURANCE COMPANY, et al. :



                                              ORDER
       This 11th day of February, 2021, it is hereby ORDERED that Plaintiff’s Motion for

Leave to File a Sur-Reply, (ECF 27), is DENIED as moot. Under the Court’s Guidelines, leave

is not required, and the Sur-reply Brief has been considered.

       It is further ORDERED that Defendant’s Motion to Dismiss, (ECF 18), is GRANTED.

This matter shall be closed for statistical purposes.

                                                         /s/ Gerald Austin McHugh
                                                        United States District Judge
